                                       UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORIGA
                                                     SAVANNAH DIVISION


United States of America,                                           Criminal Docket No.:


           vs.

Richard Craig Heinitz,
Defendant                                                          4:16-cr-00003


               ORDER RETURNING and RELEASING APPERANCE BOND
             and REQUIRING CANCELLATION of DEED to SECURE DEBT


           RICHARD GUSTAVE HEINITZ ("Movant"), by and through counsel has

moved this Court for the release of the Appearance Bond that was posted by

Movant for the above-styled Defendant in accordance with 18 U.S.C.A. § 3142.

Having reviewed the Motion and the record of this case, the Court finds that

justice requires that Movant's property be released and returned. Given that the

Court finds that good cause exists to grant said Motion, accordingly,

           IT IS ORDERED that Movant's Motion is GRANTED, and the forfeiture in the

above-styled matter Is set aside and the Appearance Bond is to be returned.

           IT IS FURTHER ORDERED that the Clerk is directed to execute and cause to


be recorded whatever documents are necessary to cancel that certain Deed to

Secure Debt (hereinafter "DSD") in favor of the United States of America recorded



ORDER - Motion Return Bond Cancel DSD                                                      Page 1 of 2
United States of America vs. Richard Craie Heinitz
Court Case » 4;i6-cr-0003
